Citation Nr: 0902236	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1978 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

As support for his claim, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Further development is needed before the Board can adjudicate 
this claim for service connection for PTSD on the merits.  
The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran has claimed his PTSD resulted from a stressor 
involving MST.  See his April 2005 stressor statement, 
October 2005 notice of disagreement (NOD), and the transcript 
of his November 2008 personal hearing testimony.  


In particular, he claims that:
1.)  he was anally raped on two occasions by a fellow 
soldier, and on another occasion was forced to perform oral 
sex on that same soldier; he identified the assailant as 
PFC [redacted], a man from Detroit, Michigan, of either 24 or 34 
years of age; 
2.)  he was pulled out of bed during two of the sexual 
assaults and threatened with death; 
3.)  he was sexually assaulted on all occasions in the unit's 
shower room, at a military base in Fort Leonard Wood, 
Missouri; 
4.)  the sexual assaults were in 1978, near the end of his 
Basic Training, starting around the time of his grenade 
training and continuing until days before the end of basic 
training;
5.)  he saw a psychiatrist at Ft. Leonard Wood concerning 
these sexual assaults, soon after the assaults occurred; but 
the name of the psychiatrist was not identified;
6.)  he cites that he had one outburst of anger during his 
period of service, allegedly as a result of the claimed 
sexual assaults, resulting in his demotion and an Article 15.

Thus, there are at least three personal assaults alleged, in 
some detail, by the veteran.  And a review of his service 
personnel records (SPRs) shows his basic training occurred 
during July to September 1978, for a total period of less 
than 60 days.  During that time, he was assigned to Company 
A2, 3rd Battalion at Fort Leonard Wood, Missouri.  

Moreover, a review of his service treatment records (STRs) 
shows he had psychiatric treatment in January 1979, 
complaining of problems with "coping," and was diagnosed 
with anxiety.  Notably, he presented with a history of 
worries, little social interaction, and not being able to 
sleep.  This treatment was during his period of advanced 
infantry training (AIT).  

In addition, the veteran's SPRs confirm he later received an 
Article 15 for refusing an order in September 1981 to wear 
his uniform and report to duty.  This led to his demotion 
from SP4 rank to PFC rank.

There are special development procedures pertaining to the 
processing of a claim, as here, for service connection for 
PTSD based on personal (sexual) assault.  VA has special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  See 
Patton v. West, 12 Vet. App. 272 (1999) (citing VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14(c) (Aug. 1, 2006)).  These special evidentiary 
procedures for PTSD claims based on personal assault 
are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen, 10 Vet. App. 128.  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 
12 Vet. App. at 277.  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.  

As such, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

The veteran has not received this required notice.  The March 
and in particular June 2005 VCAA notice letters are simply 
inadequate with regard to providing notice of the provisions 
of 38 C.F.R. § 3.304(f)(3), as they fail to list all specific 
examples of alternative sources of evidence indicated in this 
regulation.  So, on remand, the AMC must issue a proper 
notice letter explaining the evidence necessary to 
corroborate a stressor during service to support the claim 
for service connection for PTSD based on a personal (sexual) 
assault, pursuant to 38 C.F.R. § 3.304(f)(3).

This requirement is consistent with the VCAA's duty to inform 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 C.F.R. § 3.159(c).

Also, since - including during his recent November 2008 
hearing, the veteran provided some additional details 
concerning names and locations involving the events in 
question, it is possible these stressors now may be capable 
of verification.  Accordingly, after first giving him another 
opportunity to provide specific information about his claimed 
in-service stressors, the AMC should (regardless of whether 
he responds, but after giving sufficient time to respond) 
attempt to independently verify the occurrence of the claimed 
incidents through the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other appropriate authority.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c).  

In doing so, the AMC is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  

Subsequent to the AMC's attempts to verify the alleged 
stressors, the veteran should be afforded a VA psychiatric 
examination to determine whether he suffers from PTSD as a 
result of a verified stressor(s).  See 
38 U.S.C.A. § 5103A(d)(1)(2).  Importantly, in this regard, 
the Board concludes he has already submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Indeed, a VA physician, Dr. C.P., in an August 2006 
medical opinion letter, diagnosed the veteran with PTSD 
related to military sexual trauma.



It is unclear, however, whether this opinion was formed 
primarily based on the veteran's self-reported history, an 
independent review of the file, or a combination of both.  
Compare and contrast LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) versus Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008).  See, too, Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

In any event, this medical nexus opinion is sufficient 
grounds for requesting a VA compensation examination and 
opinion regarding the etiology of the veteran's PTSD, and in 
particular whether it is attributable to MST.  Medical 
opinions in cases of personal assault for PTSD are exceptions 
to the general rule - as, for example, announced in Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a 
medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  
38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 
30(b), (c), (e) (Aug. 1 ,2006).  

So based on this evidence and the Court's decisions in the 
cases mentioned, a VA medical examination and opinion are 
needed to determine the nature and etiology of the veteran's 
current PTSD.  However, as discussed, such an examination 
will only be appropriate after the AMC has concluded 
appropriate steps have been taken to verify the veteran's 
claimed stressors.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.	Send the veteran an appropriate PTSD stressor 
development letter.  The prior June 2005 letter 
notwithstanding, he must be notified that an 
alleged personal assault, including Military Sexual 
Trauma (MST) in service may be corroborated by 
evidence from sources other than his service 
records, as defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative sources of 
evidence listed in this regulation must be included 
in the notification letter.  

2.	Give the veteran time to submit additional evidence 
and/or argument in response to this additional 
letter.  If there is additional information or 
evidence concerning his alleged stressors, it 
should include the dates (month and year), assigned 
unit, location, and the full names of individuals, 
if any, for each of the events in question.  The 
veteran is hereby advised that this information is 
vitally necessary, and that he must be as specific 
as possible, since without such detailed 
information, an adequate search for verifying 
information cannot be conducted.  

Thus far, he has alleged the following details 
regarding his claimed PTSD stressors:
a.)  he was anally raped on two occasions by a 
fellow soldier, and on another occasion was forced 
to perform oral sex on that same soldier; he 
identified the assailant as PFC [redacted], a man from 
Detroit, Michigan, of either 24 or 34 years of age; 
b.)  he was pulled out of bed during two of the 
sexual assaults and threatened with death; 
c.)  he was sexually assaulted on all occasions in 
the unit's shower room, at a military base in Fort 
Leonard Wood, Missouri; 
d.)  the sexual assaults were in 1978, near the end 
of his Basic Training, starting around the time of 
his grenade training, and continuing until days 
before the end of basic training; a review of his 
SPRs shows Basic Training at Fort Leonard Wood, 
Missouri was during July to September 1978, for a 
total period of less than 60 days, and he was 
assigned to Company A2, 3rd Battalion.  
e.)  he saw a psychiatrist at Ft. Leonard Wood, 
concerning these sexual assaults, soon after the 
assaults occurred; but, the name of the 
psychiatrist was not identified.

Ask the veteran to confirm or correct these 
details.



3.	Forward the veteran's stressor information to the 
JSRRC or any other appropriate records repository 
for research into corroboration of his claimed 
stressors.  The JSRRC or other authority should be 
provided a copy of any information obtained above 
concerning the incidents in question.  The AMC 
should also follow up on any additional action 
suggested by JSRRC.  

4.	After associating with the claims file all 
available records and/or responses received from 
each contacted entity, please prepare a report 
detailing the occurrence of any specific in-service 
stressors deemed established by the record.  This 
report is then to be added to the veteran's claims 
file.  If no stressors have been verified, then the 
AMC should so state in its report.  

5.	Next, schedule the veteran for a VA psychiatric 
examination for a medical opinion concerning 
whether he has PTSD as a result of a stressor - 
especially sexual assault, during his military 
service.  The examination should include any 
necessary diagnostic testing or evaluation needed 
to make this important determination.  The veteran 
is hereby advised that failure to report for this 
scheduled VA examination, without good cause, may 
have adverse consequences on his claim.  The claims 
file, a separate copy of this remand, a summary and 
listing of the in-service stressor(s) found by the 
AMC to be corroborated by the evidence, and a 
summary of any unverified allegations of personal 
assault stressors must be provided to the examiner 
for review.

Based on a comprehensive review of the claims file 
and independent examination, the examiner is asked 
to confirm the veteran has PTSD (according to the 
requirements of DSM-IV).  If he does, then the 
examiner must also provide an opinion as to whether 
it is at least as likely as not (a 50 percent or 
greater probability) the PTSD is related to any of 
the veteran's claimed in-service stressors.  

The examiner should be instructed that only the 
allegations of personal assault stressors (whether 
verified or not) and any remaining verified events 
(i.e., stressors not related to personal assault) 
listed by the AMC may be considered as valid 
stressors.  

Inform the designated examiner that the term "at 
least as likely as not" does not mean merely 
within the realm of medical possibility, rather 
that the weight of medical evidence both for and 
against a conclusion such as causation is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find against 
it.  

The examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.

6.	Then readjudicate the claim in light of 
the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




